DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 6, 8, 13, 15, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The objection to claim(s) 1-20 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/24/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binns (US Pat. 10,305,721) in view of Bae (US Pub. 2019/0295078) and further in view of Chen (US Pub. 2018/0374173).
With respect to Claim 1, Binns teaches a system, comprising: a processor configured to; (col. 2, lns. 29-43; system may use peer to peer model rather than client server model. Col. 3, lns. 15-39; processor. col. 8, lns. 1-49; devices receiving the same content but offset in time. The first to receive the content is a lead peer. Examiner further notes that Applicant admits the preexistence of the lead peer, see Spec, Background, para. 6.)
build a state-and-QoS graph based on block heights and link qualities of a plurality of blockchain peers of a blockchain network; and (A blockchain network and block heights will be taught later. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content. Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS and link quality data, to all their neighbors. Since each shares to all their neighbors, each peer also collects the data from a plurality of peers.)
Generate a block delivery graph (BDG) based on the block heights and the link qualities in the state-and-QoS graph; (Visual graphing will be taught later. col. 5, lns. 35-53; by sharing information to neighbors, eventually every device has access to the complete information set, which is a network graph. Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content to all peers, thus the network graph is a block delivery graph.)
And pull the a missing block to the target blockchain peer from another blockchain peer among the plurality of blockchain peers based on the plurality of current block heights of the blockchain added to the plurality of nodes in the BDG. (co. 3, lns. 40-57; gossip protocol to share information. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content they do not have. See also Bae, paras. 68, 71-73; chained blocks which can be verified based on the block before, which would allow the system to determine if a block is missing. See also Chen, para. 89.)
But Binns does not explicitly teach a blockchain network or visual graphing.
Bae, however, does teach blockchain peers of a blockchain network (paras. 5-6; blockchain peers are nodes in a network. Fig. 1, para. 64; blockchain peers generate log information. Para. 68; information includes who transmitted what and when to whom.)
A graph, wherein the BDG includes a plurality of nodes that represent the plurality of blockchain peers, respectively; (paras. 57-58, 110, 118, 124; graph database includes nodes with property information and edges with relationships having property information which is used to construct the visual graph. Fig. 3, paras. 77-78; three nodes represented by points including property information. Edges represent the interrelationship between the nodes including transaction volume and time. See also Fig. 7, paras. 138-141.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of Binns with a blockchain network in order to maintain security and integrity in a decentralized network. (Bae, para. 4)
But modified Binns does not explicitly teach peer block heights.
Chen, however, does teach block heights; add current respective block heights of a blockchain at the plurality of blockchain peers to the plurality of nodes that represent the plurality of blockchain peers, respectively, based on messages received from the plurality of blockchain peers; Identify a block of the blockchain that is missing from a target blockchain peer among the plurality of blockchain peers; (Graphing was previously taught. Para. 89; block height of a given peer compared to received data of the blockchain height to determine if the peer is missing a block. See also Bae, para. 140; system tracks block height of the system. para. 5, 28, 68; verification peers verify the transaction and distribute blocks in order to ensure a common ledger. Therefore it would have been obvious to one of ordinary skill prior to the effective filing date to track the block height of each node to determine if the block has propagated to that node.)
(Chen, para. 89)

With respect to Claim 2, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to generate the BDG by an aggregation of a plurality of BDGs of a plurality of channels of the blockchain network. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Consequently the BDG is based on the BDG of peers coming over a plurality of channels. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 3, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to apply an optimization algorithm to map the state-and-QoS graph to the BDG. (col. 2, ln. 57 – col. 3, ln. 14; delivery optimization heuristics. col. 8, lns. 1-49; a group of clients may come to an optimized consensus by running a common algorithm. A consensus suggests a minimization of delivery equations for each device in the group, which is a mapping of QoS to the BDG. Devices may share the content that they have recently streamed, which allows their neighbors to adjust their requests accordingly.)

With respect to Claim 4, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to construct a cross-channel BDG based on latency and bandwidth properties of a plurality of channels of the blockchain network. (Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS data, to all their neighbors. col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data. Thus the system has a plurality of channels and can aggregate data. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 5, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is further configured to detect a change of the blockchain peers in the blockchain network, and recalculate the BDG based on the change of the blockchain peers.(col. 7, lns. 34-67; system updates information and only uses information if it is currently relevant. System determines how frequently information is shared.)

synchronize a state of the blockchain among the plurality of blockchain peers (para. 89; comparison of peer block height to chain block height to engage in synchronization.)
a leader peer (para. 118; leader peer)
The same motivation to combine as the independent claim applies here.
And Binns also teaches via execution of a gossip protocol which distributes blocks among the plurality of blockchain peers from a leader peer among the plurality of blockchain peers based on the BDG. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. col. 4, lns. 16-67 and col. 5, lns. 18-53; gossip protocols to share information within the group. Col. 9, lns. 1- 17; centralized resources can be used. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels. See also Chen, para. 89; comparison of block heights of a peer with chain height information.)

With respect to Claim 7, modified Binns teaches the system of claim 1, and Bae also teaches wherein the processor is configured to prioritize delivery of the blocks to an endorser peer via the BDG. (paras. 28, 68, 96, 99; verification nodes that vote for blocks to be added to the blockchain, which are endorser peers. Examiner asserts that the known relationship between height and voting in order to achieve consensus, see para. 71-73, suggests prioritizing delivery to voters based on the BDG (which, in turn, considers height) on its own. Regardless, it would have been obvious to one of ordinary skill prior to the effective filing date to prioritize delivery of blocks to the verification nodes so that they could confirm validity and vote to add the transaction to the blockchain so that the transaction will be verifiable.)
The same motivation to combine as Claim 1 applies here.

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-14, they are substantially similar to Claims 2-7, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Binns also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Col. 3, lns. 15-39; processor. Col. 3, lns. 15-39 and col. 3, ln. 58 – col. 4 ln. 15; device memory including magnetic storage media for storing instructions.)

With respect to Claims 16-20, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is representative and includes the limitations “generate a Block Delivery Graph (BDG) based on the block heights and the link qualities in the state-and-QoS graph,” “identify a block of the blockchain that is missing from a target blockchain peer among the plurality of blockchain peers; and pull the missing block to the target blockchain peer from another blockchain peer among the plurality of blockchain peers based on the plurality of current block heights of the blockchain added to the plurality of nodes in the BDG.”
Under the main grounds of rejection, Examiner concludes it was within the skill of the art to generate a graph that would identify which peers would send blocks to other peers to synchronize data. Under these alternate grounds, Examiner assumes that conclusion is untrue. Spec, paras. 54, 57-64, 69. Applicant provides no teaching for performing the act. Because the supplementary rule is not applicable to novel aspects of an invention, and because it would be insufficient if the art actually did not have the skill to enable the building of the BDG, the supplementary rule is insufficient to enable the above features of the claim. Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art.
Examiner therefore considers the undue experimentation factors – With respect to the breadth of the claims, it is unquestionable that the claims do not limit a particular manner of the actual block delivery of the block delivery graph, and the specification specifically posits that different optimization goals would exist. With respect to the nature of the invention, the invention includes, in one embodiment, computer code which performs block delivery according to any optimization standard. With respect to the state of the prior art and the level of ordinary skill, the view under this ground of rejection is that the art was not able to generate a block delivery graph based on QoS data prior to the instant invention. With respect to the amount of direction provided and the existence of working examples – the specification provides none. Finally, although computers are exceptionally predictable and one of skill has a level of ordinary skill that renders implementation of a solution easy, the feature of the claim relies upon the inventiveness of the artisan to come up with a solution. Further, the breadth of the claims calls for a solution for all system setups, for all network conditions, for all block states, and with an eye toward any possible optimization goal. Consequently the quantity of experimentation is high.
Examiner concludes that the claims would require undue experimentation to perform the identified features for the reasons above. Consequently, the claims are unenabled. See MPEP 2161.01 and 2164.01.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Remarks
Applicant argues at Remarks, pgs. 6-8 that Bae only discloses the block height of the network and not the block heights of individual peers.
Examiner disagrees that Binns/Bae fails to render the instant claimset – with the exception of Claim 6 – obvious. The fact that blockchains have block heights and that blockchains have a common ledger is sufficient to render obvious the block height of a given peer. In other words, one of skill would recognize that all peers in a blockchain do not immediately have all of the data, the data must be transmitted to them. Therefore some peers have a current blockchain (i.e. the height of the blockchain) and some peers do not (i.e. they are missing at least one block). That information, combined with Binns’ ability to intelligently transmit data amongst peers, renders Claim 1 obvious. Binns already disclosed peers gossiping about what data they had and what data they needed.
Regardless, to compact prosecution Examiner simply cites an example where the block height of a given peer is used in a synchronization, see Chen, para. 89.
Applicant argues at Remarks, pg. 9 that Claim 6 is nonobvious because “Binns does not 
This is an improper piecemeal attack on the rejection. Inasmuch as one can view this as duplicative of the Claim 1 argument that Examiner construes as neither reference teaching block heights of an individual peer, the same response as above is appropriate. To the extent it can be seen as an argument that the references fail to teach the newly amended leader peer, Examiner agrees and cites Chen.
Beyond that, Examiner views this argument as similar to the argument set forth in companion case 16/422962 that was recently appealed (see Brief, 9/17/21; Answer, 12/2/21; and Reply 2/1/22 in that application). The argument there, as is the implicit argument here by Applicant’s citation of the entire limitation and statement that Binns fails to teach all of it, is that Binns’ disclosure of a gossip technique is not in a blockchain system, and does not render gossiping QoS information in a blockchain system to build a delivery graph obvious because one of skill is not enabled to transfer those gossip and delivery teachings to the context of a blockchain network. See, e.g, Reply, pg. 8 in ‘962, stating “[T]he Office is trying to apply a non-blockchain technology (Binns)…to a blockchain environment…without regard for the fundamental changes that such modifications would need to be implemented in a blockchain system.”
Whether Applicant realizes it or not, there is simply no view of the disclosure (in either application) in which that argument would lead to patentability. If Applicant is incorrect and the differences between the two systems are not fundamentally inhibiting – the position Examiner took in ‘962 and again takes here, as Applicant provides no evidence that a problem would occur and that the artisan could not solve it - the conclusion of obviousness is not in error. If Applicant is correct, Applicant was obligated to teach the art how to make and use state-and-QoS to direct data 
Examiner expects the Board will recognize the above in ‘962, but need not subject the public to even that same small risk here in ‘963. As an alternate ground of rejection Examiner assumes that building a BDG in a blockchain system based on QoS information was beyond the skill in the art and rejects the claims under 112a for lack of enablement because the instant disclosure would still require undue experimentation to achieve the functionality. If Applicant continues to assert that the claims are non-obvious because Binns is not a blockchain system and therefore the combination of references fail to teach the limitations related to selecting delivery for blockchain data based on QoS information, Examiner directs Applicant to also answer the enablement rejection.
For compact prosecution purposes, Examiner agrees that there may be situations in which a technique applied in a first context is beyond the artisan’s skill to be applied in a second context. In the instant fact pattern, Examiner agrees that Binns teaches in a different context than the context claimed. But a proper response to Examiner’s assertion that a known technique would apply in the new context would be to explain why the new context presents a problem and explain why the skill in the art would not be able to overcome the problem without the instant disclosure. It simply is not persuasive to state that the contexts are different, which was the modus operandi in the ‘962 Brief and the implicit argument by pointing out that Binns does not teach all of Claim 6 in the instant application. Difference by itself is never sufficient to render something nonobvious because 
All claims remain obvious and all claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449